Citation Nr: 0404490	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  98-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1976 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The case returns to the Board following remands to the RO in 
April 2001 and July 2003.  The Board notes that the latter 
remand was issued so that the RO could consider in the first 
instance evidence developed by the Board pursuant to 
38 C.F.R. § 19.9(a)(2) (2003).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2)).  

The veteran testified before the undersigned at a Travel 
Board hearing in January 2001.  A transcript of that hearing 
has been associated with the claims folder.  During that 
hearing, the veteran withdrew all issues on appeal other than 
service connection for PTSD.  See 38 C.F.R. § 20.204 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

In its April 2001 remand, the Board instructed the RO to 
comply with the notice requirements of the VCAA.  However, as 
noted by the veteran's representative in his January 2004 
Written Brief Presentation, review of the claims folder fails 
to reveal notice from the RO to the veteran that complies 
with VCAA requirements.  Specifically, the April 2001 letter 
from the RO to the veteran fails to notify the veteran and 
his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim and of what information or evidence 
the veteran should provide and what information or evidence 
VA will attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans, supra (invalidating 38 C.F.R. § 19.9(a)(2)(ii), 
which permitted the Board to provide VCAA notice).  See also 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

The RO should take steps to comply with 
the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response. 

If additional evidence is received or 
secured in response to the notice, the RO 
should readjudicate the issue on appeal.  
If the disposition remains unfavorable, 
it should furnish the veteran and his 
representative a supplemental statement 
of the case and allow the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


